Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 26-50 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the Amended independent claims, including at least:

From amended claim 26
	An apparatus, comprising;
determine, for two or more stages of the CNN, a count of concurrent
shared memory block allocations, the concurrent shared memory block allocations to
comprise memory block allocations that concurrently exist across two or more layers of
at least one of the two or more stages of the CNN;
determine a size for each of the shared memory block allocations of the count of concurrent shared memory block allocations; and allocate portions of the memory, based on the count of concurrent shared memory block allocation and the size for each of the shared memory block allocations, to accommodate the data in the memory during execution of the CNN.

The closest prior art of record Chen et al. (“Eyeriss: a spatial Architecture for Energy-Efficient Dataflow for Convolutional Neural Networks ”). Chen describes an architecture in which processing elements store filter weights which may be reused across operations. The baseline storage size available for the storage is based on the storage available in a register file and global buffer. While the filter weights are reused across operations, they are not reused across multiple layers of the two or more stages of the CNN as claimed. Further Woo et al. (US Document ID US 10019668 B1) describes accelerator circuitry for a neural network, however Woo does teach the claimed features lacking in Chen. Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date to combine these references to teach at least the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 26-50 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                              
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122